DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-21, 23, 24 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hertkorn et al. (US 2015/108426 A1) in view of Nago et al. (US 2010/0187497 A1).
Regarding claim 22, Hertkorn teaches an intermediate layer (23 can be formed between 21 and 24; Fig.1) arranged between a barrier layer (21) and a subsequent quantum well layer (24); and the intermediate layer is less than 1.5 nm thick Para. 0052 and 0023), and comprises Alx3lny3Ga1-x3-y3N (21; Alx1 lny1Ga1-x1-y1N; Para. 0016) with 0 ≤ x3 < 0.03 (0 ≤ xl < 0.4; Para. 0016), 0 ≤ y3 < 0.02 (0 ≤ yl < 0.4; Para. 0016)and x3 + y3 < 1 (x1+y1 <1) and the intermediate layer is arranged between (3) and (4), 
Hertkorn does not teach explicitly state that the layers (3 and 4; Fig.1) can be doped, the multiple quantum well structure is arranged between an n-type semiconductor region and a p-type semiconductor region, and the intermediate is arranged between a barrier layer and a subsequent quantum well in a direction pointing from the n-type semiconductor region to the p-type semiconductor region.  
 However, Nago teaches the multiple quantum well structure (15; Fig.1; Para. 0037) is arranged between an n-type semiconductor region (12; Fig.1) and a p-type semiconductor region (18a), and the subsequent quantum well (15) in a direction pointing from the n-type semiconductor region (13) to the p-type semiconductor region (18a; Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to form the multiple quantum well structure arranged between an n-type semiconductor region and a p-type semiconductor region resulting in the intermediate arranged between a barrier layer and a subsequent quantum well in a direction 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have the two layers between the multiple quantum well in the device of Hertkorn doped with n-type or/and p-type as taught by Nago since its very well known in the art to have the quantum well formed between two doped layers. 
Regarding claim 23, Hertkorn teaches the intermediate layer comprises GaN (22 or 23; Fig.1) 
Regarding claims 27 and 28, Hertkorn teaches in Fig.1-3 and related text e.g. an optoelectronic component (Fig.1; Para. 0046) comprising an active layer (2; Para. 0050) having a multiple quantum well structure, wherein the multiple quantum well structure comprises quantum well layers, comprising Alx1 lny1Ga1-x1-y1N (24;Alx4 lny4Ga1-x4-y4N; Para. 0014) with 0 ≤ xl < 0.03 (0 ≤ x4 < .4; Para. 0014) , 0 ≤ yl < 0.1 (0 ≤ y4 < .4; Para. 0014)  and xl + yl < 1 (x4 + y-4 < 1), and barrier layers comprising Alx2lny2Ga1-x2-y2N (21; Alx1 lny1Ga1-x1-y1N; Para. 0016) with 0 ≤ x2 < 1 (0 ≤ xl < 0.4; Para. 0016), 0 ≤ y2 < 0.02  (0 ≤ yl < 0.4; Para. 0016)and x2 + y2 < 1 (x1+y1 <1), wherein the barrier layers have a spatially varying aluminium content x2 (layers 22 and 23 are fomed between 21 and 24; Fig.2), a maximum value of the aluminum content in the barrier layers is x2,max > 0.05 (Al can be at most 40%; so X2 can be .4 as shown above), and a minimum value of the aluminum content in the barrier layers is x2,min < 0.05 (22 when x2 is zero; GaN); an intermediate layer (23 can be formed between 21 and 24; Fig.1) arranged between a barrier layer (21) and a subsequent quantum well layer (24); and the intermediate layer is less than 1.5 nm thick (Para. 0052 and 0023), and comprises Alx3lny3Ga1-x3-y3N (21; Alx1 lny1Ga1-x1-y1N; Para. 0016) with 0 ≤ x3 < 0.03 (0 ≤ xl < 0.4; Para. 0016), 0 ≤ y3 < 0.02 (0 ≤ yl < 
Hertkorn does not teach explicitly state that the layers (3 and 4; Fig.1) can be doped, the multiple quantum well structure is arranged between an n-type semiconductor region and a p-type semiconductor region, and the intermediate is arranged between a barrier layer and a subsequent quantum well in a direction pointing from the n-type semiconductor region to the p-type semiconductor region.  
 However, Nago teaches the multiple quantum well structure (15; Fig.1; Para. 0037) is arranged between an n-type semiconductor region (12; Fig.1) and a p-type semiconductor region (18a), and the subsequent quantum well (15) in a direction pointing from the n-type semiconductor region (13) to the p-type semiconductor region (18a; Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to form the multiple quantum well structure arranged between an n-type semiconductor region and a p-type semiconductor region resulting in the intermediate arranged between a barrier layer and a subsequent quantum well in a direction pointing from the n-type semiconductor region to the p-type semiconductor region in the device of Hertkorn as taught by Nago for the purpose of having light emitting diode.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have the two layers between the multiple quantum well in the device of Hertkorn doped with n-type or/and p-type as taught by Nago since its very well known in the art to have the quantum well formed between two doped layers. 

Regarding claim 15,  Hertkorn teaches in Fig.1-3 and related text e.g. the barrier layers have the maximum value x2,max of the aluminum content at least one interface to an adjacent quantum well layer (21 adjacent to 20 and 22; Fig.2).
Regarding claims 16 and 17, Hertkorn teaches in Fig.1-3 and related text e.g. the maximum value of the aluminum content in the barrier layers is x2,max > 0.1, the maximum value of the aluminum content in the barrier layers is x2,max > 0.2 (Para. 0063). 
Regarding claim 18, Hertkorn teaches in Fig.1-3 and related text e.g. the aluminum content in the barrier layers decreases from an interface with the layer preceding it in the form of one or more steps or continuously to the minimum value x2,min, and increases from the minimum value in the form of one or more steps or continuously again (21 can be placed between 22 and 20 and multiple stacking can happen; 22 and 20 is GaN; 21 and 23 care ALGaN).
Regarding claim 19, Hertkorn teaches in Fig.1-3 and related text e.g. the barrier layers have the minimum value x2,min of the aluminum content in a region having a distance of at least 1 nm from an adjacent quantum well layer (Para. 0052 and 0023).
Regarding claim 20, Hertkorn teaches in Fig.1-3 and related text e.g. the minimum value of the aluminum content in the barrier layers is x2,min < 0.02 ( X2 can be closer to zero;Para. 0016).
Regarding claim 21, Hertkorn teaches in Fig.1-3 and related text e.g. the minimum value of the aluminum content in the barrier layers is x2,min = 0 (22; x2 =0; as shown would result in GaN).
Regarding claim 24, Hertkorn teaches in Fig.1-3 and related text e.g. the barrier layers  each directly adjoin a preceding quantum well layer in a direction pointing from the n-type semiconductor region to the p-type semiconductor region (the layers stack 24…21; as shown in Figure 1 between 3 and 4).
Claim 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hertkorn et al. (US 2015/108426 A1) as applied to claim 22 above, and further in view of Taskar et al. (US 2003/0209714 A1). 
Regarding claims 25 and 26, Hertkorn teaches the at least 435 and or 475 nm (Para. 0039). 
Hertkorn does not explicitly teach the optoelectronic component is adapted to emit UV radiation having a central wavelength of less than 420 nm and the central wavelength is 365 nm to 400 nm.
However, Taskar teaches a quantum well having an emission wavelength abut (365 to about 475 nm (Para.0040). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have optoelectronic component is adapted to emit UV radiation having a central wavelength of less than 420 nm and the central wavelength is 365 nm to 400 nm in the device of Hertkorn as taught by Taskar since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP § 2144.05. 
Response to Arguments
Applicant's arguments filed on April 30 2021 have been fully considered but they are not persuasive. 
(1) Applicant Alleges: 
“…Hertkorn fails to disclose, teach or suggest that structure. Indeed, layer 23 of Hertkorn is not directly adjacent to the quantum well layer 20 as shown in Fig. 1 of Hertkorn. Hence, this is an additional feature of Hertkorn with respect to its applicability to Claim 27…” 
(1) Examiner’s Response: 
 The examiner respectfully disagree with applicant’s argument for the following reason, the subsequent quantum well layer (24) and the intermediate layer is (23) and 23 can be formed in directly adjacent to 24 as shown in Figure 1. The quantum well layer is 24 as shown in the rejection above and not 20. For at least the following reason the amended claim does not overcome the rejection. 
Lastly, the p-type and n-type semiconductor region can be controlled when doping and forming the layers. The changing positon of an n-well and p-well is very well known in the art and is obvious in the art. 
For at least the following the rejection of claim 27 under 35 U.S.C. 103 as being unpatentable over Hertkorn et al. (US 2015/108426 A1) in view of Nago et al. (US 2010/0187497 A1) is deemed proper and maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/MOUNIR S AMER/Primary Examiner, Art Unit 2894